TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00705-CV




Texas Department of Public Safety, Appellant

v.

Devin Matthew Gonzalez, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
NO. 9264-C, HONORABLE HOWARD S. WARNER II, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Texas Department of Public Safety moves to dismiss this appeal.  We grant
the motion and dismiss this appeal.  All other pending motions are dismissed as moot.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed on Appellant’s Motion
Filed:   April 28, 2006